Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 3/8/2021 has been entered.  Examiner acknowledges the following by applicant: 
Priority Instant application 16466193, filed 06/03/2019, is a national stage entry of PCT/JP2017/041732, International Filing Date: 11/21/2017, and claims foreign priority to 2016-248330, filed 12/21/2016.  The English translation has been received on 2/3/2011.   Thus, the priority date of 12/21/2016 is now granted. 
The Information Disclosure Statements filed on 2/21/2021, 3/30/2021 and 4/7/2021 have been entered and considered.  Initial copies of the form PTO-1449 are enclosed with this action.  
Claims 12 and 15 have been amended.
Note: On 11/9/2020, Applicant elected Group III, claims 12-15.  
In summary, Claims 12-15 are examined in this Office action.   Non-elected claims 1-11, 16-17 stand to be withdrawn.  

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The claim objection is withdrawn in view of the amendment of the claim. 
The 112(b) rejection is withdrawn in view of the argument and clarification by applicant. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phatthiya et al (Cloning and expression of the gene encoding solanesyl diphosphate synthase from Hevea brasiliensis. Plant Science 172. 824–831, 2007), in view of Nakazawa et al (US Patent 9127286, published 9/8/2015, filed 8/31/2009), and Montoro et al (Biotechnologies in rubber tree (Hevea brasiliensis) (Asian Pacific Conference on Tissue Culture and Agribiotechnology Malaysia, June 17-21, p1-3, 2007).  

Claim 12 is drawn to a vector comprising: 
a promoter having a promoter activity that drives laticifer-specific gene expression; and 
a gene coding for a trans-prenyltransferase (tPT) family protein functionally linked to the promoter.  
Claim 13 is drawn to the vector according to claim 12, wherein the promoter having a promoter activity that drives laticifer-specific gene expression is a promoter of a gene coding for rubber elongation factor (REF), a promoter of a gene coding for small rubber particle protein (SRPP), a promoter of a gene coding for Hevein 2.1 (HEV2.1), or a promoter of a gene coding for MYC 1 transcription factor (MYC 1).  
Claim 14 is drawn to a transgenic plant into which the vector of claim 12 has been introduced.  
Claim 15 is drawn to a method for enhancing trans-polyisoprenoid production in a plant, comprising the step of introducing the vector of claim 12 into the plant.  

A laticifer is a type of elongated secretory cell found in the leaves and/or stems of plants that produce latex and rubber.  
According to instant specification ([0007]-[0008]), “trans-prenyltranspherase (tPT)” is the same as “long-chain trans-prenyl diphosphate synthase”.   
According to instant specification ([0181]), “promoter having a promoter activity that drives laticifer-specific gene expression” means that the promoter has activity to control gene expression to the gene is expressed substantially exclusively in laticifers with no or little expression of the gene in sites other than laticifers in plants.  
According to specification ([0002] and [0185]), Hevea brasiliensis is a cis-rubber producing plant, reading on non-trans-rubber producing plant, SEQ ID NO: 2 is the tPT from Hevea brasiliensis, and is also called HbSDS ([0064], fig 5).  

Phatthiya et al teach a sequence of long-chain trans-prenyl diphosphate synthase (tPT) from Hevea brasiliensis, a cis rubber producing plant, which is 100% identical to instant SEQ ID NO: 2: 
Against instant SEQ ID NO: 2

Q1W5D1_HEVBR
ID   Q1W5D1_HEVBR            Unreviewed;       418 AA.
AC   Q1W5D1;
DT   02-MAY-2006, integrated into UniProtKB/TrEMBL.
DT   02-MAY-2006, sequence version 1.
DT   11-DEC-2019, entry version 53.
DE   SubName: Full=Solanesyl diphosphate synthase {ECO:0000313|EMBL:ABD92707.1};
OS   Hevea brasiliensis (Para rubber tree) (Siphonia brasiliensis).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; fabids; Malpighiales; Euphorbiaceae; Crotonoideae; Micrandreae;
OC   Hevea.
OX   NCBI_TaxID=3981 {ECO:0000313|EMBL:ABD92707.1};
RN   [1] {ECO:0000313|EMBL:ABD92707.1}
RP   NUCLEOTIDE SEQUENCE.
RX   AGRICOLA=IND43890014;
RA   Phatthiya A., Takahashi S., Chareonthiphakorn N., Koyama T.,
RA   Wititsuwannakul D., Wititsuwannakul R.;
RT   "Cloning and expression of the gene encoding solanesyl diphosphate synthase
RT   from Hevea brasiliensis.";
RL   Plant Sci. 172:824-831(2007).
CC   -!- SIMILARITY: Belongs to the FPP/GGPP synthase family.
CC       {ECO:0000256|RuleBase:RU004466}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DQ437520; ABD92707.1; -; mRNA.
DR   SMR; Q1W5D1; -.
DR   GO; GO:0016740; F:transferase activity; IEA:UniProtKB-KW.
DR   GO; GO:0008299; P:isoprenoid biosynthetic process; IEA:InterPro.
DR   Gene3D; 1.10.600.10; -; 1.
DR   InterPro; IPR008949; Isoprenoid_synthase_dom_sf.
DR   InterPro; IPR000092; Polyprenyl_synt.
DR   InterPro; IPR033749; Polyprenyl_synt_CS.
DR   Pfam; PF00348; polyprenyl_synt; 1.
DR   SUPFAM; SSF48576; SSF48576; 1.
DR   PROSITE; PS00723; POLYPRENYL_SYNTHASE_1; 1.

PE   2: Evidence at transcript level;
KW   Transferase {ECO:0000256|RuleBase:RU004466}.
SQ   SEQUENCE   418 AA;  46095 MW;  8881F1AF21F600C9 CRC64;

  Query Match             100.0%;  Score 2111;  DB 68;  Length 418;
  Best Local Similarity   100.0%;  
  Matches  418;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMSMTCYSLDFGRTVFDLAACGCSSNASIDRCSVRNYARSVYRTCNRDYAARRSPYCRRD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMSMTCYSLDFGRTVFDLAACGCSSNASIDRCSVRNYARSVYRTCNRDYAARRSPYCRRD 60

Qy         61 SAWCRVSSTKAPETLLNGVSQDPAVNLKESRGPISLINVFEAVAGDLQTLNQNLRSIVGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SAWCRVSSTKAPETLLNGVSQDPAVNLKESRGPISLINVFEAVAGDLQTLNQNLRSIVGA 120

Qy        121 ENPVLMSAADQIFGAGGKRMRPALVFLVSRATAEIVGLKELTTKHRRLAEIIEMIHTASL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ENPVLMSAADQIFGAGGKRMRPALVFLVSRATAEIVGLKELTTKHRRLAEIIEMIHTASL 180

Qy        181 IHDDVLDESNMRRGKQTVHQLYGTRVAVLAGDFMFAQSSWYLANLENIEVIKLISQVIKD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IHDDVLDESNMRRGKQTVHQLYGTRVAVLAGDFMFAQSSWYLANLENIEVIKLISQVIKD 240

Qy        241 FASGEIKQASSLFDCDVELEEYLIKSYYKTASLIAASTKGAAIFSGVDSSVAEQMYEYGK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FASGEIKQASSLFDCDVELEEYLIKSYYKTASLIAASTKGAAIFSGVDSSVAEQMYEYGK 300

Qy        301 NLGLSFQVVDDVLDFTQSAEQLGKPAGSDLAKGNLTAPVIFALEKEPKLREIIESEFCET 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NLGLSFQVVDDVLDFTQSAEQLGKPAGSDLAKGNLTAPVIFALEKEPKLREIIESEFCET 360

Qy        361 GSLDEAVELVKQCGGIERAQELAKEKADLAIQNLNCLPRGVFQSHLKEMVLYNLERID 418
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GSLDEAVELVKQCGGIERAQELAKEKADLAIQNLNCLPRGVFQSHLKEMVLYNLERID 418

Phatthiya et al teach that there have been only two plant genes encoding for a long-chain trans-prenyl diphosphate synthase (tPT), Hevea brasiliensis (a cis-rubber producing plant) is one of the plants (p824, left and right col). 
Thus, a cis rubber producing plant, Hevea brasiliensis, do express trans-prenyltranspherase (tPT) naturally.  Thus, tPT (trans enzyme) from cis-rubber producing plant, not only exists, but also is one of the 2 plants comprising such tPT (trans enzyme).  
Phatthiya et al teach that the HbSDS/tPT presents in rubber latex pf the Hevea brasiliensis (p824, summary), and suggest HbSDS/tPT that has an important function in the lacticiferous vessels where rubber biosynthesis is highly active (p830, left col, 1st para).   
In summary: 

2. Phatthiya et al suggest that expressed the HbSDS/tPT has a natural laticifer specific gene expression in the plant.   

Phatthiya et al do not explicitly teach a promoter driving the laticifer specific gene expression in the plant, and do not teach using the tPT gene to transform plant. 
Phatthiya et al further teach cloning the gene encoding above tPT from Hevea brasiliensis, and make an expression construct/vector (pET-32(a+) vector) comprising the gene (p825, left col, 2nd para).  
According to https://www.helmholtz-muenchen.de/fileadmin/PEPF/pET_vectors/pET-32a-c_map.pdf, pET-32(a+) vector, comprises a promoter (T7 promoter).  

Nakazawa et al teach an expression vector comprising gene encoding long-chain trans-prenyl diphosphate synthase/tPT (abstract, col 9, 5th para, claim 1).  
Nakazawa et al teach an expression vector comprising promoter driving gene encoding long-chain trans-prenyl diphosphate synthase/tPT, including CaMV 35S promoter (col 9, 5th para, fig 4),
Nakazawa et al teach successfully transforming Eucommia ulmoides and demonstrated the tPT gene expression in Eucommia ulmoides (a rubber producing plant) cells (Example 5, col 17-col 18).  Eucommia ulmoides cells read on laticifer.  Thus, CaMV 35S promoter drives laticifer specific gene expression. 
Nakazawa et al successfully produced transgenic plant comprising above vector (Examples 5-6 in col 17-20). 


Additionally regarding promoter driving laticifer specific gene expression, and claim 12, Montoro et al teach making a vector using HEV2.1 promoter or CAMV 35S promoter (as is claimed in instant claim 13) from Hevea brasiliensis tree, and successfully drive transgene in transgenic plant, and demonstrated that HEV2.1 or CAMV 35S promoter can be used (p2, 5th para; Nakazawa et al uses CaMV 35S promoter as analyzed above).  
Montoro et al demonstrated that HEV2.1 promoter has the ability to direct a strong gene expression in latex producing cells (p2, last para).  Thus, Montoro et al teach the motivation to use promoter(s) having the ability to direct a strong gene expression in latex producing cells (laticifers).  
Please note that the HEV 2.1 promoter of Montoro et al and SEQ ID NO: 2 of Phatthiya et al are from Hevea brasiliensis.  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Phatthiya et al teach HbSDS/tPT is tPT family protein and is from non-trans-rubber producing organism, suggest that the HbSDS/tPT has a natural laticifer specific gene expression in the plant, and teach making an expression vector (including a promoter) comprising the HbSDS/tPT gen.   
Nakazawa et al teach making vector comprising gene encoding tPT, and demonstrated using the vector to successfully transform plant, and increased trans-polyisoprenoid production. 

One ordinary skill in the art would have realized that HbSDS/tPT is from non-trans-rubber producing organism, and has a natural laticifer specific gene expression in the plant, as taught by Phatthiya et al, and been motivated to make a vector as taught Phatthiya et al, and to use the vector to transform plant by using the method as taught by Nakazawa et al (Nakazawa et al also teach the motivation).  
One ordinary skill in the art also would have realized HEV2.1 (also from Hevea brasiliensis) as taught by Montoro et al has the ability to direct a strong gene expression in latex producing cells, and been motivated to use such a tPT gene and such a strong promoter to replace the promoter of Phatthiya et al or the promoter of Nakazawa et al, to achieve the same expected result of increased trans-polyisoprenoid production in latex producing cells (laticifers) as Nakazawa et al did.  
Given that tPT from cis-rubber plant (SEQ ID NO: 2) is one of the 2 available tPTs, and natural presents in latex producing cells, and that HEV 2.1 promoter drives strong transgene expression in latex producing cells, using the gene and promoter in the method of Nakazawa et al would have the same or even higher expectation of success.   
In addition, claims 12-14 do not recite any function(s).  
Therefore, the invention would have been obvious to one ordinary skill in the art.  

Response to Arguments 
The claim objection is withdrawn in view of the amendment of the claim. 
The 112(b) rejection is withdrawn in view of the argument and clarification by applicant. 

35 USC 103
Applicant amended independent claim 12 now reciting "wherein the gene coding for the tPT family protein is derived from a non-trans-rubber producing organism.", which is a new ground. 
The rejection by examiner is newly made reciting new reference teach such limitation.  


Applicant argues that the tPT of Nakazawa is from a trans-rubber producing plant, thus do not teach the amended limitation.  
As analyzed above, the new reference Phatthiya et al teach such limitation. 

Applicant continues to argue that the function of tPT family protein derived from a non-trans-rubber producing organism is not well known in the art. The skilled artisan would not incorporate a gene coding for a trans-prenyltransferase (tPT) family protein which is derived from a trans-rubber-non producing organism into the vector.
The argument is fully considered but not deemed persuasive.   
As analyzed above, tPT from a non-trans-rubber producing organism is taught, and presents (likely expressed) in the rubber producing cells.  The promoter HEV2.1 is also taught in the same cis-rubber producing plant.  
Nevertheless, applying the combination of such tPT gene and HEV2.1 to the vector, plant and method of Nakazawa would have high expectation of success, because HEV2.1 drives even stronger transgene expression in latex producing cells (laticifier), and the tPT gene taught by Phatthiya et al is one of the 2 plant source comprising tPT gene. 
In addition, claims 12-14 do not recite any function(s).  




Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Wayne Zhong/					 
Examiner, Art Unit 1662	

	
/Ashley K Buran/Primary Examiner, Art Unit 1662